In the United States Court of Appeals

          For the Fifth Circuit
                 _______________

                   m 02-20207
                 _______________




     ROBERT A. NALLIE AND JUDY NALLIE,

                                      Plaintiffs-Appellants,

                      VERSUS

  CHEMICAL LEAMAN TANK LINES, INC., ET AL.,

                                      Defendants,

              SUNOCO, INC (R&M),

                                      Defendant-Appellee.



           _________________________

     Appeal from the United States District Court
         for the Southern District of Texas
                 m H-99-CV-2202
          _________________________

                 December 10, 2002
Before SMITH, BARKSDALE, and
  EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

   The plaintiffs sue for injuries sustained in an
accident at defendant’s plant, claiming a prem-
ises defect. The district court found no issues
of material fact and granted defendants’ mo-
tion for summary judgment.

   We have read the briefs and have heard the
arguments of counsel, and have consulted per-
tinent portions of the record. This is a case of
no duty to the plaintiffs. On the basis of ap-
plicable caselaw and the summary judgment
record, we affirm, essentially for the reasons
given by the district court.




   *
      Pursuant to 5TH CIR. R. 47.5, the court has deter-
mined that this opinion should not be published and is
not precedent except under the limited circumstances
set forth in 5TH CIR. R. 47.5.4.

                                                           2